Title: John Adams to Antoine Marie Cerisier, 12 December 1784
From: Adams, John
To: Cerisier, Antoine Marie


        
          Dear Sir
          Auteuil December 12. 1784
        
        A Gentleman in Boston, who is as much a Friend of Mankind, as he is of me, Mr James Lovell, Naval Officer has desired me to procure him the following Books
        Surdus loquens, by John Conrad Amman Physician of Amsterdam, published in Octavo in 1692. Dissertatio de Loquela &c &c published in 8vo. 1700 of which were afterwards Several Editions. The first Edition was published in English by Daniel Foot.
        If you will purchase these Books for me, and desire either of the Messieurs, Willinks, Vanstaphorsts or De la Lande and Fynj̈e, to pay you for them, and charge them to my Account and Send them to Mr Lovel in Boston, by the first opportunity, you will much oblige me.
        Your Friends the Abbys are well. Pray how do you do? I Should be very happy to hear of your Welfare. I am Settled with my Family at Auteuil, Vis a Vis le Conduite. Somewhere in the Center between the Ghosts of D’Auguesseau, Boileau, Helvetius and Moliere. My Wife, Daughter and Son are with me.
      